Citation Nr: 1033008	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  00-14 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an acquired psychiatric disorder, claimed as 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Nancy L. Foti 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty for training (ADT) from January 
28, 1977 to February 21, 1977, a period of 21 days.

The appeal initially arose from a June 1999 rating decision by 
the New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claim was denied by the Board in 
August 2004, and appealed by the Veteran.  Thereafter, in August 
2005, the United States Court of Appeals for Veterans Claims 
(Court) remanded the case to the Board.  In March 2006 and March 
2008, the Board remanded this matter for additional development.  
In July 2009, the Board again denied service connection for an 
acquired psychiatric disorder, claimed as schizophrenia.  On 
April 2, 2010, the Court remanded the case for additional 
development.  

On his July 2000 VA Form 9, or substantive appeal, the Veteran 
indicated that he desired a Board Hearing be held in Washington, 
D.C.  In December 2000, his representative requested a local 
hearing at the RO before a Decision Review Officer (DRO).  A 
February 2001 letter from the RO notified him that the requested 
hearing had been scheduled for a date in March 2001.  The 
appellant canceled his hearing on the scheduled date.  As the 
appellant, his former representative, and his attorney have not 
requested that any hearing be rescheduled, his original Board 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In light of points raised in the Joint Motion, and review of the 
claims file, the Board finds that further action on the claim on 
appeal is warranted.  It was noted that the Board had relied upon 
an inadequate medical report that had failed to include an 
opinion on whether the Veteran's acquired psychological 
disability was aggravated by his ADT. 

As an initial matter, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the Courts are applicable to this claim.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  In the 
present case, VCAA notice was provided to the appellant in 
correspondence dated in March 2003 and April 2006.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. An 
additional notice as to this matter was provided in the September 
2006 statement of the case.

A preexisting disease or injury will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition as 
contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The first evidence of any treatment or diagnosis for a 
psychiatric disorder was shown on a private medical report dated 
in August 1996.  At that time, the Veteran reported that he was 
abducted by aliens in January 1976 while in the Army.  He said 
that he tried drugs in the past but denied any current use or 
history of substance abuse.  He also reported his highest level 
of education was college and that he attended aviation school.  
On a subsequent psychological evaluation at the same facility in 
September 1997, he reported that he was abducted by aliens when 
he was 9 years old and that he smoked "joints frequently."  The 
diagnosis on both occasions was paranoid schizophrenia.

The diagnosis on VA examination in October 1998 was a 
disorganized type of schizophrenia.  The examiner indicated that 
there were no medical records available for review, that the 
Veteran was a very poor informant, that he displayed bizarre 
behavior, and that he appeared to be experiencing psychotic 
symptoms.  The Veteran stated that he left service after one 
month because he did not like the noise.   The examiner indicated 
that the Veteran's symptoms probably dated back to 1977.

A May 2003 VA outpatient psychiatric evaluation noted that the 
Veteran said that he first got sick when he was in the military 
in 1977, that he would fall asleep in rifle practice but was 
unable to sleep at night, and that he continued to hear voices 
which told him to do mundane things.  It also was noted that 
these voices diminished with medication.  The attending 
psychiatrist diagnosed a schizoaffective psychotic disorder.

The evidentiary record also includes a form provided by the 
Veteran's former service representative and signed by the 
Veteran's treating psychiatrist, dated in May 2003, in which she 
opined that the Veteran's psychiatric disorder was related to 
military service.  Her diagnosis was schizo-affective disorder, 
rule out schizophrenia.

The Veteran underwent a VA examination in July 2008.  He was 
unsure of his age, reported that he saw spaceships with little 
aliens, and heard voices telling him to do ordinary and non-
harmful things.  The Veteran was not in treatment, was a poor 
historian, and unsure whether he was hospitalized while in 
service and for how long and with what diagnosis.  The Veteran 
said that early in his life, at about 10, his father died and his 
mother was unable to care for him and placed him with his 
grandmother.  He apparently ran away from his grandmother and 
joined the military while underage.  Diagnosis was schizophrenia.  
The VA examiner opined that the Veteran apparently had suffered 
from schizophrenic illness all of his life and that it was likely 
that his schizophrenia was not caused by or a result of his 
military service.  However, the examiner also opined that it was 
also possible that the demands of military service and the 
demands to function could have increased pressure on him and 
worsened an already fragile psychological balance.

A July 2008 VA outpatient treatment plan noted that the Veteran 
had a long history of paranoia, auditory hallucinations and poor 
functioning and that he was unemployed and living in a homeless 
shelter.  He had stopped his medications for two years.

The Veteran underwent a mental disorders VA examination in 
October 2008.  He denied any medical problems or psychiatric 
treatment during a 90-minute interview.  During the interview, 
the examiner noted that the Veteran described hallucinations and 
delusions prior to service and also dated the onset of his mental 
illness to the weeks following discharge.  The Veteran said that 
was when he began contacts with aliens who either offered him 
trips to other planets or tried to abduct him.  On mental status 
examination, he presented as severely cognitively limited.  The 
Veteran appeared confused and intellectually overwhelmed.  
Diagnosis was schizophrenia, residual type, and cognitive 
disorder not otherwise specified.  The VA examiner opined that 
the Veteran's schizophrenic symptoms were already evident in 
childhood and adolescence, but that there was no consistent 
evidence that the schizophrenic disorder was caused by or was a 
result of the one month spent on active duty.  He noted that the 
only evidence to the contrary was the Veteran's self report, 
which was highly inconsistent.  There was also considerable 
evidence that the Veteran was not a reliable historian.

A November 2008 VA mental health note indicated that the Veteran 
had been diagnosed with schizophrenia in 1994 and had taken 
medications to good effect, but did not follow up on medical care 
because he was afraid of doctors.  He related that he was injured 
in basic training but could not recall what happened.

Despite the fact that the VA examiners determined that the 
Veteran's psychiatric disorder was not directly related to the 
Veteran's 21 days of service, the July 2008 VA examiner did 
report it was also "possible" that his "fragile psychiatric 
state" was aggravated by his service.  In light of the 
foregoing, the Board finds that a VA examination is necessary to 
obtain a medical opinion which clearly addresses the question of 
whether the Veteran's psychiatric disorder was aggravated or 
permanently worsened due to his ADT.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA, who treated 
the Veteran for his psychiatric disability.  
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  The Veteran's claims file should be 
returned to the October 2008 VA examining 
physician, if available, for an opinion as 
to whether the Veteran's current psychiatric 
disorder is related to his military service, 
and if his psychiatric disorder is determined 
to have preexisted service, the examiner 
should also address the issue of whether his 
condition was aggravated by service.  

If the October 2008 VA examiner is 
unavailable, schedule another VA examination 
of the Veteran, and request the VA 
psychologist or psychiatrist to offer an 
opinion as to whether the Veteran's current 
psychiatric disorder is related to his 
military service, and if his psychiatric 
disorder is determined to have preexisted 
service, the examiner must also address the 
issue of whether his condition was aggravated 
by service.  Prior to the examination, the 
claims folder must be made available to the 
psychiatrist or psychologist for review of 
the case.  A notation to the effect that this 
record review took place should be included 
in the report of the physician.

All indicated tests and studies are to be 
performed.  Opinions should be provided based 
on the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After ensuring that the development is 
complete, the RO should re-adjudicate the 
claim.  If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


